    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 1 of 61



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

United States of America ex rel. Adam Rahimi and
S. Christopher Schulte; State of California ex rel.
Adam Rahimi and S. Christopher Schulte; State of
Colorado ex rel. Adam Rahimi and S. Christopher
Schulte; State of Connecticut ex rel.
S. Christopher Schulte; State of Delaware ex rel.
Adam Rahimi and S. Christopher                        FIRST AMENDED
Schulte; District of Columbia ex rel. Adam Rahimi     COMPLAINT
and S. Christopher Schulte;
State of Florida ex rel. Adam Rahimi and S.           Civil No. 15-CV-5686 (PAC)
Christopher Schulte; State of Georgia ex rel.
Adam Rahimi and S. Christopher Schulte;               FILED UNDER SEAL
State of Hawaii ex rel. Adam Rahimi and S.            PURSUANT TO
Christopher Schulte; State of Illinois ex rel.        31 U.S.C. § 3730(b)
Adam Rahimi and S. Christopher Schulte;
State of Indiana ex rel. Adam Rahimi and S.           JURY TRIAL
Christopher Schulte; State of Iowa ex rel. Adam       REQUESTED
Rahimi and S. Christopher Schulte; State of
Louisiana ex rel. Adam Rahimi and S. Christopher
Schulte; State of Maryland ex rel. Adam Rahimi and
S. Christopher Schulte; Commonwealth of
Massachusetts ex rel. Adam Rahimi and
S. Christopher Schulte; State of Michigan
ex rel. Adam Rahimi and S. Christopher Schulte;
State of Minnesota ex rel. Adam Rahimi and
S. Christopher Schulte; State of Montana ex rel.
Adam Rahimi and S. Christopher Schulte; State
of Nevada ex rel. Adam Rahimi and S. Christopher
Schulte; State of New Jersey ex rel. Adam Rahimi
and S. Christopher Schulte; State of New Mexico
ex rel. Adam Rahimi and S. Christopher Schulte;
State of New York ex rel. Adam Rahimi and S.
Christopher Schulte; State of North
Carolina ex rel. Adam Rahimi and
S. Christopher Schulte; State of Oklahoma ex rel.
Adam Rahimi and S. Christopher Schulte;
State of Rhode Island ex rel. Adam Rahimi and
S. Christopher Schulte; State of Tennessee
ex rel. Adam Rahimi and S. Christopher Schulte;
State of Texas ex rel. Adam Rahimi
and S. Christopher Schulte; Commonwealth of
Virginia ex rel. Adam Rahimi and S. Christopher
Schulte; and
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 2 of 61



State of Washington ex rel. Adam Rahimi
and S. Christopher Schulte,

                    Plaintiffs,

v.

Walgreen Boots Alliance, Inc.,

                    Defendant.
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 3 of 61



                                                          COMPLAINT
                                                        (False Claims Act)

SUMMARY STATEMENT ............................................................................................... 4
JURISDICTION AND VENUE ......................................................................................... 7
THE PARTIES.................................................................................................................... 8
    Relators ........................................................................................................................... 8
    Plaintiff United States of America .................................................................................. 9
    State Plaintiffs ................................................................................................................. 9
    The Defendant............................................................................................................... 11
GOVERNMENT HEALTH PROGRAMS’ COVERAGE OF PRESCRIPTION DRUGS
........................................................................................................................................... 11
    Medicare Part D ............................................................................................................ 11
       Federal Reimbursement for Part D Pharmacy Claims .............................................. 14
    TRICARE/CHAMPUS ................................................................................................. 16
    VA Health Benefits Programs ...................................................................................... 17
    The Federal Employee Health Benefits Program ......................................................... 17
    Medicaid ....................................................................................................................... 18
       Federal Medicaid Law .............................................................................................. 18
       State Medicaid Coverage Requirements: Prescriptions and Dispensing .................. 19
       Submitting Claims for Drugs Covered by State Medicaid Programs ....................... 23
THE FRAUDULENT SCHEME ...................................................................................... 26
DAMAGES ....................................................................................................................... 36
COUNT ONE.................................................................................................................... 37
COUNT TWO................................................................................................................... 38
COUNT THREE ............................................................................................................... 38
COUNT FOUR ................................................................................................................. 39
COUNT FIVE ................................................................................................................... 39
COUNT SIX ..................................................................................................................... 40
COUNT SEVEN ............................................................................................................... 40
COUNT EIGHT ................................................................................................................ 41
COUNT NINE .................................................................................................................. 42
COUNT TEN .................................................................................................................... 42
COUNT ELEVEN ............................................................................................................ 43
       Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 4 of 61



COUNT THIRTEEN ........................................................................................................ 44
COUNT FOURTEEN ....................................................................................................... 45
COUNT FIFTEEN ............................................................................................................ 45
COUNT SIXTEEN ........................................................................................................... 46
COUNT SEVENTEEN ..................................................................................................... 46
COUNT EIGHTEEN ........................................................................................................ 47
COUNT NINETEEN ........................................................................................................ 47
COUNT TWENTY ........................................................................................................... 48
COUNT TWENTY-ONE ................................................................................................. 49
COUNT TWENTY-TWO ................................................................................................ 49
COUNT TWENTY-THREE ............................................................................................. 50
COUNT TWENTY-FOUR ............................................................................................... 50
COUNT TWENTY-FIVE ................................................................................................. 51
COUNT TWENTY-SIX ................................................................................................... 51
COUNT TWENTY-SEVEN ............................................................................................. 52
COUNT TWENTY-EIGHT.............................................................................................. 53
COUNT TWENTY-NINE ................................................................................................ 53
PRAYER FOR RELIEF ................................................................................................... 54
DEMAND FOR JURY TRIAL ........................................................................................ 54


                                         SUMMARY STATEMENT

          1.        This lawsuit involves tens of millions of dollars in false claims that the

Defendant pharmacy chain, Walgreen Boots Alliance, Inc. (“Walgreen”), knowingly has

submitted to federal and state health care programs for excessive quantities of insulin that

have not been prescribed by a physician. Insulin is the medication used on a daily basis by

a majority of the 29.1 million American diabetics to control their blood sugar. Over 11

million seniors are diagnosed with diabetes. The federal Medicare program and the

federal-state Medicaid program pay for huge quantities of insulin each year: in 2013, for




Page 4 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 5 of 61



example, Medicare Part D beneficiaries incurred total costs of more than $6.5 billion for

insulin products.

       2.      Federal and state health care programs such as Medicare Part D

(“Medicare”), Medicaid, the Federal Employees Health Benefits Program (“FEHBP”), the

United States Department of Veterans Affairs (“VA”) health care program, and the

TRICARE/CHAMPUS program, do not cover insulin when it is unnecessary, dispensed in

amounts that exceed the quantities prescribed by the patient’s health care practitioner, or

dispensed in quantities that exceed the limitations on “days’ supply” established by federal

health care program payment rules.

       3.      Prior to April 2018, Walgreen’s pharmacies dispensed certain pre-loaded

“insulin pen” devices only in cartons containing five, 3-milliliter pens per box. Walgreen

did not open the insulin pen cartons to extract individual pens for dispensing. When billing

government health plans and other insurance for medication, Walgreen, like other

pharmacies, must accurately report the days’ supply to government health plans and other

insurers. The “days’ supply” is the number of days the medication will last when taken

according to the prescriber’s daily dose instructions. Insurance requirements and industry

standards require pharmacies to compute the days’ supply using the formula: quantity

dispensed divided by prescriber’s daily dose = days’ supply. Walgreen did not always use

this formula to compute and report the days’ supply of insulin pens to government health

plans and other insurance. Rather, when the quantity of insulin in the insulin pen cartons

dispensed by Walgreen exceeded the maximum days’ supply that insurance would cover

for a single fill of medication (typically 30 or 90 days), Walgreen would falsely inform

government health plans and other insurers that the days’ supply that had been dispensed



Page 5 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 6 of 61



equaled the maximum days’ supply, As a result, the quantity of insulin dispensed often

significantly exceeded what the doctor had ordered for the purported “days’ supply,”

sometimes being more than five times what the doctor had ordered. Moreover, because

Walgreen employs “automatic refill” practices for Medicare Part D and many managed

care beneficiaries and makes “refill reminder” calls for beneficiaries taking medications

for chronic conditions, Walgreen commonly refilled insulin pen prescriptions substantially

prior to the date when the patient would have used up the insulin previously dispensed.

       4.      Until April 2018, Walgreen dispensed excessive amounts of insulin even

though there was no legal, safety or payment-based barrier to the pharmacy chain

dispensing individual pens to meet the quantities specified in the physician’s prescription.

Pharmacists outside of Walgreen commonly open insulin pen boxes and dispense

individual insulin pens to fill prescribed quantities. The Food & Drug Administration

(“FDA”) has approved the sale and dispensing of insulin pens in single pen units, including

pens removed from 5 pen boxes, and federal and state health care programs pay for insulin

based on number of milliliters dispensed, not boxes.

       5.      Walgreen falsely represented the days’ supply on its insulin pen claims to

government and other health insurance in order to obtain payment from insurance.

Walgreens falsely certified to government and other health insurance plans that the

information on its claims was accurate.

       6.      As a result of this scheme, Walgreen earned tens of millions of dollars per

year in taxpayer funds for the dispensing of excessive quantities of medication.

       7.      Qui tam relator S. Christopher Schulte, a pharmacist employed by

Walgreen, and qui tam relator Adam Rahimi, a pharmacist with an interest in public health



Page 6 of 55
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 7 of 61



policy (collectively referred to herein as “Relators”), bring this civil action on behalf of

and in the name of the United States of America (“United States”) under the qui tam

provisions of the federal False Claims Act, 31 U.S.C. § 3729 et seq., and on behalf of and

in the name of the state plaintiffs under analogous qui tam provisions in state false claims

laws.

                             JURISDICTION AND VENUE

         8.    Count 1 of the Complaint is a civil action by Relators, acting on behalf of

and in the name of the United States, against Defendant under the federal False Claims

Act, 31 U.S.C. §§ 3729–33 (“FCA”). This Court has jurisdiction over Count 1 pursuant to

28 U.S.C. §§ 1331 and 1345, and 31 U.S.C. § 3732(a).

         9.    Counts 2 through 29 of this Complaint are civil actions by Relators, acting

on behalf of and in the name of the various states named as plaintiffs herein, under the false

claims laws of such states. This Court has jurisdiction over Counts 2 through 29 under 28

U.S.C. § 1331, because the claims arise under federal law; under 31 U.S.C. § 3732(b),

because these Counts arise from the same transactions or occurrences as the claims brought

in Count 1; and/or under 28 U.S.C. § 1367, because these Counts form part of the same

case or controversy as the claims brought in Count 1.

         10.   Defendant Walgreen transacts business in this judicial district. In addition,

Defendant Walgreen has engaged in acts in this judicial district that are proscribed under

§ 3729 of the FCA. Accordingly, this Court has personal jurisdiction over the Defendant,

and venue is appropriate in this district pursuant to both 31 U.S.C. § 3732(a) and 28 U.S.C.

§ 1391.




Page 7 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 8 of 61



       11.     Relators are unaware of any prior public disclosure of the allegations or

transactions set forth in this Complaint, as those terms are used in 31 U.S.C.

§ 3730(e)(4)(A).

       12.     To the extent any allegation set forth in this Complaint may be similar to

allegations or transactions that have been publicly disclosed within the meaning of 31

U.S.C. § 3730(e)(4)(A), Relators are permitted to proceed with this lawsuit because each

of the Plaintiffs is an “original source” as that term is defined in 31 U.S.C. § 3730(e)(4)(B).

       13.     Before filing this lawsuit, Relators voluntarily provided the information set

forth herein to the Office of United States Attorney for the Southern District of New York

and to the offices of various State Attorneys General. Moreover, Relators’ information set

forth herein is independent from, and materially adds to, any public disclosures that may

have occurred before Relators disclosed these matters to the federal and state officials.

                                      THE PARTIES

                                          Relators

       14.     S. Christopher Schulte is a pharmacist employed by Walgreen who has

dispensed insulin pens to beneficiaries of Medicare, Medicaid and other federal and state

health care programs. He has attempted to dispense insulin pens in the precise quantities

prescribed, only to have Walgreen prohibit him from doing so.

       15.      Adam Rahimi (also known as “Azam Rahimi”) is a pharmacist who resides

in Fairfax, Virginia. He received his doctorate in Pharmacy in 2007 from St. John’s

University in Jamaica, NY. Upon graduation, he worked as a pharmacy intern and a

pharmacist at Walgreen Pharmacy in New York, NY, and Warrenton, VA. He left

Walgreen in September 2009 to open an independent pharmacy in Woodbridge, VA. In

November 2009, he also began working from his home for Medco Pharmacy, verifying

Page 8 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 9 of 61



prescriptions, performing drug utilization and interaction review and overseeing quality

control. In August 2010, Relator closed his independent pharmacy in order to have more

time for his Medco Pharmacy responsibilities. He left Medco in 2012 to work as a retail

pharmacist at a Target Pharmacy in Woodbridge, Virginia. He subsequently has worked

at other Target pharmacies, and he is currently a pharmacist at a Target pharmacy in

Alexandria, Virginia.

                            Plaintiff United States of America

          16.   Relators bring Count 1 of this action on behalf of the United States pursuant

to the qui tam provisions of the federal FCA, 31 U.S.C. §§ 3729–33.

          17.   On behalf of the United States, Relators seek recovery for damages to

federally-funded health insurance programs from Defendant’s insulin pen dispensing

scheme, set forth above and below. In particular, Relators allege damages to the Medicare

Part D program, established under Title XVIII of the Social Security Act; the federal-state

Medicaid program’s drug benefit program, established under Title XIX of the Social

Security Act; the Federal Employees Health Benefits Plan (“FEHBP”), established under

5 U.S.C §§ 8901–14; the U.S. Department of Defense TRICARE and CHAMPUS health

care programs, established pursuant to 10 U.S.C. § 1071 et seq.; and the U.S. Department

of Veteran’s Affairs Health Benefits programs, established pursuant to 38 U.S.C. § 1701

et seq.

                                      State Plaintiffs

          18.   Relators bring Counts 2 thorough 29 of this action on behalf of the states of

California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana,

Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New

Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee,

Page 9 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 10 of 61



Texas, Virginia, Washington, and the District of Columbia (the “state plaintiffs”).

Specifically, they bring this action under the qui tam provisions of the following false

claims laws of the state plaintiffs: the California False Claims Act, Cal. Gov’t. Code

§ 12650 et seq.; the Colorado False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5 et seq.; the

Connecticut False Claims Act, Conn. Gen. Stat. § 4-274 et seq.; the Delaware False Claims

and Reporting Act, 6 Del. Code § 1201 et seq.; the Florida False Claims Act, Fla. Stat.

Ann. §68.081 et seq.; the Georgia State False Medicaid Claims Act, Ga. Code Ann. § 49-

4-168 et seq.; the Hawaii False Claims Act, Haw. Rev. Stat. § 46-171 et seq.; the Illinois

False Claims Act, 740 Ill. Comp. Stat. 175/1 et seq.; the Indiana False Claims and

Whistleblower Protection Act, Ind. Code Ann. § 5-11-5.5-1 et seq.; the Iowa False Claims

Act, Iowa Code § 685.1 et seq.; the Louisiana Medical Assistance Programs Integrity Law,

La. Rev. Stat. Ann. § 46:437.1 et seq.; the Maryland False Health Claims Act, Md. Code

Ann., Health-Gen. § 2-601 et seq.; the Massachusetts False Claims Act, Mass. Gen. Laws

ch. 12, § 5A et seq.; the Michigan Medicaid False Claims Act, Mich. Comp. Laws

§ 400.601 et seq.; the Minnesota False Claims Act, Minn. Stat. § 15C.01 et seq.; the

Montana False Claims Act, Mont. Code Ann. § 17-8-401 et seq.; the Nevada False Claims

Act, Nev. Rev. Stat. § 357.010 et seq.; the New Jersey False Claims Act, N.J. Stat. Ann.

§ 2A:32C-1 et seq.; the New Mexico Medicaid False Claims Act, N.M. Stat. Ann. § 27-

14-1 et seq.; the New York False Claims Act, N.Y. State Fin. Law § 187 et seq.; the North

Carolina False Claims Act, N.C. Gen. Stat. §1-605 et seq.; the Oklahoma False Claims Act,

Okla. Stat. Ann. tit. 63, § 5053 et seq.; the Rhode Island State False Claims Act, R.I. Gen.

Laws § 9-1.1-1 et seq.; the Tennessee Medicaid False Claims Act, Tenn. Code Ann. § 71-

5-181 et seq.; the Texas Medicaid Fraud Prevention Act, Tex. Hum. Res. Code § 36.001 et



Page 10 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 11 of 61



seq.; the Virginia Fraud Against Taxpayer Act, Va. Code Ann. § 8.01-216.1 et seq.; the

Washington Medicaid Fraud False Claims Act, Wash. Rev. Code § 74.66.010 et seq.; and

the District of Columbia False Claims Act, D.C. Code § 2-381.01 et seq.

        19.     On behalf of the state plaintiffs, Relators seek recovery for the damages to

federal-state Medicaid programs, which are jointly funded by the United States and the

state plaintiffs, that arose from the Defendant’s insulin pen overbilling scheme.

                                       The Defendant

        20.     Defendant Walgreen operates the largest drugstore chain in the United

States. As of August 31, 2017, the company operated 8,100 retail locations in all 50 states,

with annual net sales of more than $118.21 billion. The company’s net earnings for the

fiscal year ending in August 2017 were $4.08 billion. The company is headquartered in

Deerfield, Illinois, and incorporated in Delaware. Walgreen’s pharmacies dispense

prescription medications in this judicial district as well as in each of the other states named

as plaintiffs herein.

   GOVERNMENT HEALTH PROGRAMS’ COVERAGE OF PRESCRIPTION
                         DRUGS

                                      Medicare Part D

        21.     Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., establishes

the Health Insurance for the Aged and Disabled Program, popularly known as Medicare.

A person generally is eligible for Medicare coverage if they are 65 years or older, if they

have End Stage Renal Disease, or if they are disabled. Among other things, Medicare

covers a portion of the costs of certain outpatient medications. Reimbursement for

Medicare claims is made by the United States through the Center for Medicare & Medicaid

Services (“CMS”), an agency within the Department of Health & Human Services.


Page 11 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 12 of 61



        22.     In 2003, Congress passed the Medicare Prescription Drug, Improvement,

and Modernization Act (“MMA”), Pub. L. 108-173, 117 Stat. 2066, which established a

voluntary prescription drug benefit program for Medicare enrollees known as “Medicare

Part D.” An individual is eligible to enroll in Part D if he or she lives in the service area of

a Part D plan and is entitled to Medicare benefits under Part A or is enrolled under Part B.

42 U.S.C. § 1395w-101(a)(3)(A); 42 C.F.R. § 423.30(a). With a few limited exceptions,

Medicare did not cover outpatient prescription drugs before the MMA was passed. The

new Part D benefits program became effective January 1, 2006. 42 U.S.C. § 1395w-

101(a)(2).

        23.     Medicare Part D pays for certain outpatient prescription drugs, but only

when they are dispensed pursuant to a prescription in accordance with applicable federal

and state law. Specifically, Medicare part D covers those drugs (other than drugs

reimbursable under Medicare Part A or Part B) that may be dispensed only upon a

prescription and that are described in the payment provision of the Medicaid statute. See

42 U.S.C. § 1395w-102(e) (defining “Covered Drug” by reference to 42 U.S.C. § 1396r-

8(k)(2), which defines “Covered Outpatient Drug” for the purposes of Medicaid). As

described more fully below, the Medicaid payment provisions restrict payment to

reimbursement for drugs that, among other things, “may be dispensed only upon

prescription,” 42 U.S.C. § 1396r-8(k)(2), and define the term “prescribed drug” to include

only those drugs that are “(1) [p]rescribed by a physician or other licensed practitioner of

the healing arts within the scope of his professional practice as defined and limited by

Federal and State law; (2) [d]ispensed by licensed pharmacists and licensed authorized

practitioners in accordance with the state Medical Practice Act; and (3) [d]ispensed by the



Page 12 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 13 of 61



licensed pharmacist or practitioner on a written prescription that is recorded and maintained

in the pharmacist’s or practitioner’s records.” 42 C.F.R. § 440.120(a) (interpreting and

implementing 42 U.S.C. § 1396r-8(k)(2)).

       24.      To administer the Part D program, CMS contracts with private entities

known as Part D “plan sponsors” to provide Part D benefits to beneficiaries. As a condition

of receiving Part D funds, the plan sponsors must agree to comply with the applicable

requirements and standards of the Part D program, as well as the terms and conditions of

payment governing the Part D program. 42 U.S.C. § 1395w-112. Plan sponsors must also

certify in their contracts with CMS that they agree to comply with all federal laws and

regulations designed to prevent fraud, waste, and abuse. 42 C.F.R. § 423.505(h)(1).

       25.      CMS also mandates that the Part D sponsors affirmatively require the

pharmacies in their networks to agree by contract to perform services in a manner that is

consistent with and complies with the Part D sponsor’s contractual obligations; and to

comply with all applicable federal laws, regulations, and CMS instructions, and with all

federal laws and regulations designed to prevent fraud, waste, and abuse. 42 C.F.R.

§ 423.505(i)(4)(iii), (v). These applicable laws and regulations include, among other

things, the provisions of the Social Security Act (cited above) that specify the meaning of

the term “prescribed drug” when used in the context of claiming benefits from the Medicaid

or Medicare program.

       26.      Further, CMS requires that the Part D plan sponsors require the pharmacies

in their networks to “comply with minimum standards for pharmacy practice as established

by the state.” 42 C.F.R. § 423.153(c)(1); see also 42 C.F.R. § 423.505(b)(6) (requiring the




Page 13 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 14 of 61



contracts between CMS and Part D sponsors to mandate compliance with 42 C.F.R.

§ 423.153(c)(1)).

                    Federal Reimbursement for Part D Pharmacy Claims

       27.      Payment for drugs under Medicare Part D involves a multistep electronic

claims process. First, when a pharmacy such as a Walgreen’s retail pharmacy dispenses a

drug to a Medicare Part D beneficiary, it submits an electronic claim to the beneficiary’s

Part D plan sponsor, often through a Pharmacy Benefits Manager on contract with the Part

D plan. The pharmacy’s claim expressly represents that the drug for which reimbursement

is being requested was dispensed upon a prescription, that the pharmacy is billing the

Medicare Part D program, and that the pharmacy understands that federal and state funds

will be used to pay the claim. If and when it reimburses the claim, the Part D plan notifies

CMS that a drug has been purchased and dispensed through a document called a

Prescription Drug Event (“PDE”) record. The PDE includes 37 fields of data about the

billed-for drug, including information about the pharmacy where the prescription was

filled, the prescriber, the quantity and days’ supply, and whether the drug is “covered”

under the Part D benefit.

       28.      Rather than reimbursing PDEs on a claim-by-claim basis, CMS makes three

types of prospective payments to the Part D plan sponsors based on the sponsors’ approved

bids: (1) a direct subsidy designed to cover the sponsor’s cost of providing the benefits; (2)

a low-income cost-sharing subsidy; and (3) a reinsurance subsidy. The direct subsidy (a

monthly capitated payment) is paid to the Part D plan sponsor in the form of advance

monthly payments equal to the Part D plan’s standardized bid, risk-adjusted for health

status as provided in 42 C.F.R. § 423.329(b), minus a monthly beneficiary premium as

determined in 42 C.F.R. § 423.315(b). In other words, CMS pays a monthly sum to the
Page 14 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 15 of 61



Part D plan sponsor for each Part D beneficiary enrolled in the plan based on the anticipated

costs of treating the patient—costs that were identified in the plan’s bid. CMS also makes

payments to the Part D plan sponsor to subsidize cost-sharing, such as premiums, by certain

low-income, subsidy-eligible individuals as provided in 42 C.F.R. §§ 423.780 and 423.782.

Finally, the reinsurance subsidy is paid to the Part D plan sponsor to cover the

government’s share of the drug costs above an enrollee’s catastrophic threshold.

       29.      After the close of the plan year, CMS uses the PDE data to determine the

Part D sponsor’s actual allowable costs. CMS then performs a reconciliation that compares

the prospective payments made to the Part D sponsor to the Part D sponsor’s actual

allowable costs. Based on this reconciliation, CMS calculates final payments and risk-

sharing amounts.

       30.      Payments to a Part D plan sponsor are conditioned on providing the

information to CMS that is necessary for CMS to administer the Part D program and make

payments to Part D plan sponsors for qualified prescription drug coverage. 42 C.F.R.

§ 423.322. CMS’s instructions for the submission of Part D prescription PDE claims data

state that the data elements of a PDE constitute “information . . . necessary to carry out

this subpart” and that CMS relies on the information in all 37 data elements of a PDE record

to process payments and validate claims. See CMS, Updated Instructions: Requirements

for Submitting Prescription Drug Event Data (PDE) (April 27, 2006), available at

https://www.cms.gov/Medicare/Prescription-Drug-Coverage/Drug

CoverageClaimsData/downloads/PDEGuidance.pdf.

       31.      Part D sponsors who fail to submit required claims-level information

contained in the PDE to CMS risk having to return monthly payments to CMS during



Page 15 of 55
       Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 16 of 61



reconciliation. See 42 C.F.R. § 423.343(b), (c)(2), (d)(2). In addition, Part D sponsors are

responsible for correcting submitted PDE data that they determine to be erroneous. See

Updated Instructions, supra, at 4.

          32.      Federal regulations require that the Part D plan sponsor, as a condition of

receiving monthly advance payments from CMS, certify to the accuracy, completeness,

and truthfulness of the PDE data, and all other data submitted in support of CMS’s

decisions on payment. 42 C.F.R. § 423.505(k)(1). Likewise, the network pharmacies that

submit claims data to Part D plans must certify to the accuracy, completeness, and

truthfulness of that data and acknowledge that it will be used for the purpose of seeking

federal funds. 42 C.F.R. § 423.505(k)(3).

                                      TRICARE/CHAMPUS

          33.      The United States provides medical care, including pharmacy benefits, to

certain current and former members of the armed services and their dependents through the

TRICARE and CHAMPUS programs. See 10 U.S.C. §§ 1071, 1074g; 32 C.F.R. § 199.21.

Under these programs, TRICARE and CHAMPUS beneficiaries have access to a uniform

formulary of prescription drugs, which are defined as drugs that by law require a

physician’s or dentist’s prescription. See 10 U.S.C. § 1074g; 32 C.F.R. §§ 199.2, 199.21.

TRICARE and CHAMPUS coverage extends only to medically necessary services. 32

C.F.R. § 199.4(a)(1)(i). Pharmacy claims for prescriptions filled by TRICARE and

CHAMPUS beneficiaries must accurately state the days’ supply dispensed. See TRICARE

Standard Handbook, at 20 (November 2014).1




1
    Available at http://www.tricare.mil/~/media/Files/TRICARE/Publications/Handbooks/TSE_HBK.ashx.

Page 16 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 17 of 61



                              VA Health Benefits Programs

       34.      Through the VA, the United States offers medical benefits to qualified

veterans. See 38 U.S.C. § 1701; 38 C.F.R. § 17.38(a). These medical benefits include the

prescription drugs available under the VA’s national formulary system. 38 C.F.R.

§ 17.38(a)(1)(iii). VA Health Benefits cover medical services only if “it is determined by

appropriate healthcare professionals that the care is needed to promote, preserve, or restore

the health of the individual and is in accord with generally accepted standards of medical

practice.” Id. § 17.38(b). Electronic claims submitted by non-VA pharmacies for

medication reimbursement must include the days’ supply of medication dispensed. See

Electronic    Claims–Information      for     Providers,   VA.gov     (June    17,    2015),

http://www.va.gov/PURCHASEDCARE/programs/providerinfo/provider_info_elecClai

ms.asp (requiring use of National Council for Prescription Drug Programs (“NCPDP”)

telecommunications standards when submitting electronic claims); infra at 22 (discussing

the NCPDP requirements, which include days’ supply).

                    The Federal Employee Health Benefits Program

       35.      To provide health insurance benefits to federal employees, the United States

Office of Personnel Management contracts with qualified carriers to offer federal

employees a range of health insurance plans. See 5 U.S.C. § 8902; FEHB Program

Handbook,       OPM.gov       (June     16,     2014),     http://www.opm.gov/healthcare-

insurance/healthcare/reference-materials/fehb-handbook/. All FEHBP plans provide

prescription drug coverage. See FEHB Program Handbook, supra, http://www.opm.gov/

healthcare-insurance/healthcare/reference-materials/reference/health-plans/.




Page 17 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 18 of 61



                                         Medicaid

                                   Federal Medicaid Law

       36.      Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., establishes

the joint federal-state Medicaid program created to enable the states to implement medical

assistance programs, primarily for the poor and disabled. The United States funds and

oversees the Medicaid program through CMS. The state plaintiffs participate in the

Medicaid program, under which they pay for pharmaceutical drugs (including insulin) in

certain circumstances for Medicaid beneficiaries. Reimbursement for covered drugs is

made by each state’s Medicaid program agency, which, in turn, seeks reimbursement for a

portion of its expenditures from the federal government.

       37.      The federal government covers the costs of medications under the Medicaid

program only if the drugs are “prescribed drugs,” i.e., medications which may be

“dispensed only upon prescription.” See 42 U.S.C. § 1396r-8(k)(2). The term “prescribed

drug” is defined by regulation to include drugs that are: “(1) Prescribed by a physician or

other licensed practitioner of the healing arts within the scope of this professional practice

as defined and limited by Federal and State law; (2) Dispensed by licensed pharmacists

and licensed authorized practitioners in accordance with the State Medical Practice Act;

and (3) Dispensed by the licensed pharmacist or practitioner on a written prescription that

is recorded and maintained in the pharmacist’s or practitioner’s records.” 42 C.F.R.

§ 440.120(a). Thus, the federal government pays for prescription medications only when

they are dispensed in accordance with prescriptions that comply with state law.

       38.      Federal law and regulations require that any health care provider who

furnishes health care services that may be reimbursed under Medicaid must ensure that, to

the extent of his or her authority, those services are provided “only when, and to the extent,

Page 18 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 19 of 61



medically necessary” and are “supported by evidence of medical necessity.” See 42 U.S.C.

§ 1320c-5(a); 42 C.F.R. § 1004.10.

          State Medicaid Coverage Requirements: Prescriptions and Dispensing

        39.     Most state Medicaid programs limit coverage to services that are medically

necessary. See, e.g., Cal. Code Regs. tit. 22, § 51303(a) (limiting coverage to “reasonable

and necessary” services); Fla. Admin. Code Ann. r. 59G-1.035 (covering only medically

necessary services); 130 Mass. Code Regs. § 450.204 (“The MassHealth agency will not

pay a provider for services that are not medically necessary . . . .”); 18 N.Y. Comp. Codes

R. & Regs. § 500.1(b) (limiting coverage to “medically necessary and appropriate

services”). In addition, to ensure that they will be able to obtain federal reimbursement for

a portion of their expenditures, the state Medicaid programs likewise cover the costs of

medication only when such medication is dispensed “on a prescription,” i.e., in conformity

with the instructions of a health care practitioner regarding not only the drug name and

strength, but also the quantity of medication to be consumed over a set period of time. See,

e.g., Florida Medicaid, Prescribed Drug Services Coverage, Limitations and

Reimbursement Handbook, ch. 2, at 3 (July 2014) (stating that “Medical and pharmacy

boards agree that a prescription’s authorization is for the total quantity and duration on the

prescription unless specific restriction on the quantity per dispensing are indicated on the

prescription);2 Georgia Dep’t of Cmty. Health, Policies and Procedures for Pharmacy

Services § 602.4 (Apr. 1, 2015) (“Both the exact quantity and the day supply must be billed

to Georgia Medicaid based on the metric decimal quantity prescribed and the prescriber’s



2
 Available at http://portal.flmmis.com/FLPublic/Portals/0/StaticContent/Public/HANDBOOKS/
Prescribed_Drug_Services_Handbook_July_2014.pdf.


Page 19 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 20 of 61



exact written directions . . . . Quantities Dispensed: Always submit the quantity prescribed,

and submit the exact calculation of day supply per the Prescriber’s dosing instructions.”);3

Illinois Medicaid, Handbook for Pharmacy Services, ch. P-204.4 (July 2013) (“Drugs shall,

in no event, be dispensed more frequently or in larger amounts than the prescriber ordered

without direct prescriber authorization by way of a new prescription order.”);4 Md. Code

Regs. 10.03.03.05 (“Prescriptions shall be dispensed at the lower of the quantity prescribed

or the maximum days’ supply allowed . . . .”); Michigan Dep’t of Cmty. Health, Medicaid

Provider Manual – Pharmacy § 11.1 (Apr. 1, 2015) (“Prescription quantities are limited to

the quantity specified by the prescriber.”);5 Minnesota Department of Human Services,

Pharmacy Services Provider Manual (May 6, 2014) (“A prescribed drug must be dispensed

in the quantity specified on the prescription unless the pharmacy is using unit dose

dispensing or the specified quantity is not available in the pharmacy when the prescription

is dispensed.”);6 Nevada Medicaid and Nevada Check Up Pharmacy Manual, § 3.1 (Mar.

20, 2015) (“Prescriptions must be dispensed pursuant to the orders of a physician or legally

authorized prescriber.”);7 N.Y. State Medicaid Program, Pharmacy Manual Policy

Guidelines, at 4 (Version 2013-1, September 2013) (“Quantities for prescription drugs shall

be dispensed in the amount prescribed.”);8 Rhode Island Medicaid Provider Manual –

Pharmacy, Pharmacy Coverage Policy (stating that “[a]ll medication is dispensed on the



3
  Available at https://www.mmis.georgia.gov/portal/Portals/0/StaticContent/Public/ALL/HANDBOOKS/
Pharmacy%20services%20%2013-04-2015%20144137.pdf.
4
  Available at http://www2.illinois.gov/hfs/SiteCollectionDocuments/p200.pdf.
5
  Available at http://www.mdch.state.mi.us/dch-medicaid/manuals/MedicaidProviderManual.pdf.
6
  Available at http://www.dhs.state.mn.us/main/idcplg?IdcService=GET_DYNAMIC_CONVERSION&
RevisionSelectionMethod=LatestReleased&dDocName=id_008992.
7
  Available at https://www.medicaid.nv.gov/Downloads/provider/NV_Pharmacy_Manual.pdf.
8
  Available at https://www.emedny.org/ProviderManuals/Pharmacy/PDFS/Pharmacy_Policy_
Guidelines.pdf.


Page 20 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 21 of 61



basis of a written prescription from the prescribing provider” and for “maintenance”

medications such as insulin “[t]he original prescription may be dispensed in the quantity

that the prescribing provider indicates on the prescription”);9 Texas Vendor Drug Program,

Pharmacy Provider Procedure Manual § 5.3.2 (Feb. 1, 2015) (“Providers must dispense the

quantity prescribed or ordered by the prescriber . . . .”);10 Virginia Medicaid Pharmacy

Manual, ch. 4, at 1 (rev. Jan. 27, 2014) (stating that Virginia’s Medicaid program “will pay

for a maximum of a 34-day supply of medication per member in accordance with the

prescriber’s orders and subject to the Board of Pharmacy regulations”);11 Washington

Apple Health, Prescription Drug Program Provider Guide, at 20 (Apr. 1, 2015) (“The

following practices constitute an abuse of the program and a misuse of taxpayer dollars: . . .

Excessive filling – Excessive filling consists of billing for an amount of a drug or supply

greater than the prescribed quantity.”);12 Wis. Admin. Code DHS § 107.10(3)(d)

(“[L]egend drugs shall be dispensed in the full amounts prescribed . . . .”).

        40.     The state Medicaid programs also require pharmacies wishing to bill and

obtain payment from Medicaid to abide by all applicable federal and state laws. See, e.g.,

Medi-Cal, Drug Medi-Cal Provider Agreement, at 2, 8 (rev. 9/14) (stating that providers

billing Medi-Cal, the state Medicaid program, must agree as a “condition precedent to

payment” to comply with all “federal laws and regulations governing and regulating




9
  Available at http://www.eohhs.ri.gov/ProvidersPartners/ProviderManualsGuidelines/
MedicaidProviderManual/Pharmacy/PharmacyCoveragePolicy.aspx#15.1.
10
   Available at http://www.txvendordrug.com/downloads/procedure-manual.pdf.
11
   Available at https://www.ecm.virginiamedicaid.dmas.virginia.gov/WorkplaceXT/getContent?vsId=
{85176287-60C5-4F6A-81CE-A1DCC3E93144}&impersonate=true&objectType=document&id=
{929E01B3-0D22-463F-9D8B-CC3427FEFB2C}&objectStoreName=VAPRODOS1.
12
   Available at http://www.hca.wa.gov/medicaid/billing/Documents/guides/prescription_drug_
program_bi.pdf.


Page 21 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 22 of 61



Medicaid providers”);13 Fla. Stat. § 409.907(1) (stating that Florida’s Medicaid program

covers only those goods and services provided in compliance with requirements relating to

licensure and applicable federal and state law); Ill. Adm. Code tit. 89, § 140.12(d) (stating

that Medicaid pays for goods and services only if providers comply with applicable federal

and state laws); Mass. Gen. Laws. ch. 118E, § 36(4) (stating that providers participating in

MassHealth, the state Medicaid program, must comply with “all laws, rules and regulations

governing the operation of the program”); eMedNY, New York State Medicaid Enrollment

Form, at 8 (rev. 05/15) (stating that “[a]s a Medicaid Provider you agree to abide by all

applicable Federal and State laws”).14

        41.     In turn, state laws governing the practice of pharmacy require that

medication may be dispensed only upon a prescription that states the physician’s

“directions for use,” including the quantity to be taken by the patient on a daily basis. See,

e.g., Cal. Bus. & Prof. Code § 4040(a)(1)(B) (prescription must include “[t]he name and

quantity of the drug or device prescribed and the directions for use”); Fla. Stat. § 456.42(1)

(requiring that a “written prescription for a medicinal drug issued by a health care

practitioner” must contain “the quantity of the drug prescribed” and “the directions for use

of the drug”); 105 Mass. Code Regs. § 721.020 (stating that every prescription “shall

contain . . . the quantity of dosage units” prescribed and “directions for use, including any

cautionary statements required”); 225 Ill. Comp. Stat. 85/3(e) (stating that a valid

prescription must specify both quantity and directions for use); N.Y. Comp. Codes R. &

Regs. tit. 8, § 29.7(a)(1) (pharmacists may not in the course of professional conduct


13
   Available at https://files.medi-cal.ca.gov/pubsdoco/Publications/masters-other/provappsenroll/
24enrollment_DHCS6009.pdf.
14
   Available at https://www.emedny.org/info/ProviderEnrollment/ProviderMaintForms/436701_BUSNS
_FORM_BusinessEnrlForm.pdf.

Page 22 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 23 of 61



“[d]ispens[e] a written prescription which does not bear . . . the . . . quantity of the drug

prescribed” or the “directions for use”).

        42.      Many states’ Medicaid regulations and program instructions also limit the

number of “days’ supply” that Medicaid will pay for at a time. See, e.g., Md. Code Regs.

10.03.03.05 (“Prescriptions shall be dispensed at the lower of the quantity prescribed or

the maximum days’ supply allowed . . . . ”);130 Mass. Code Regs. § 406.411(D)(1) (“The

MassHealth agency requires that all drugs be prescribed in a 30-day supply, unless the drug

is available only in a larger minimum package size . . . .”); Virginia Medicaid Pharmacy

Manual, ch. 4, at 1 (rev. Jan. 27, 2014) (stating that Virginia’s Medicaid program “will pay

for a maximum of a 34-day supply of medication per member in accordance with the

prescriber’s orders and subject to the Board of Pharmacy regulations”).15

              Submitting Claims for Drugs Covered by State Medicaid Programs

        43.      Pharmacies enrolled as providers in state Medicaid programs must submit

claims in accordance with the state Medicaid programs’ policies and procedures.

        44.      For claims submitted electronically, the Health Insurance Portability and

Accountability Act (“HIPAA”) requires that pharmacies and state Medicaid programs use

the HIPAA-compliant National Council for Prescription Drugs Program (“NCPDP”)

Telecommunication Standard for electronic claim submission. See 42 U.S.C.

§§ 1320d-1(a)(3), 1320d-2(a)(2). The Telecommunication Standard consists of an array of

defined data fields about the drug claim, including a field called “days’ supply,” in which

the pharmacy is supposed to state the “estimated number of days that the prescription will


15
  Available at https://www.ecm.virginiamedicaid.dmas.virginia.gov/WorkplaceXT/getContent?vsId=
{85176287-60C5-4F6A-81CE-A1DCC3E93144}&impersonate=true&objectType=document&id=
{929E01B3-0D22-463F-9D8B-CC3427FEFB2C}&objectStoreName=VAPRODOS1.


Page 23 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 24 of 61



last.” See NCPDP Reference Manual, Chapter 3: Flat File Format, at 38 (Oct. 2005).16 In

the states at issue in this case, the NCPDP field for “days’ supply” is always required. See,

e.g., California Medicaid Management Information System, NCPDP Standard Payer Sheet,

at 4 (May 2013);17 Magellan Medicaid Administration, Florida D.0 Payer Specification, at

6 (May 13, 2011);18 State of Illinois Department of Healthcare and Family Services,

Provider Payor Sheets for NCPDP Version D.0 ECP Input Transactions, at 4 (rev. Dec. 7,

2011);19 MassHealth, Pharmacy Online Processing System (POPS) Billing Guide, at 8

(Aug. 2013);20 eMedNY, Standard Companion Guide Transaction Information, at 19 (May

22, 2014).21

        45.      Likewise, the states in this case that permit paper claims instruct pharmacies

to state the days’ supply dispensed on the claim. See, e.g., Medi-Cal, Pharmacy Claim Form

(30-1) Completion, at 8–9 (March 2009);22 Florida Medicaid, Prescribed Drug Services

Coverage, Limitations and Reimbursement Handbook, ch. 3, at 21–22 (July 2014);23

Illinois Department of Healthcare and Family Services, Handbook for Pharmacy Services,




16
   Available at http://www.cms.gov/Medicare/Billing/ElectronicBillingEDITrans/downloads/
NCPDPflatfile.pdf.
17
   Available at http://files.medi-cal.ca.gov/pubsdoco/Publications/masters-other/5010/NCPDP%20Payer
%20Sheet_V5.1.pdf.
18
   Available at http://www.fdhc.state.fl.us/medicaid/Prescribed_Drug/pdf/Florida_D0_Payer_
Spec_Final.pdf.
19
   Available at http://www2.illinois.gov/hfs/SiteCollectionDocuments/ncpdp_it.pdf.
20
   Available at http://www.mass.gov/eohhs/docs/masshealth/pharmacy/pops-billing-guide.pdf.
21
   Available at https://www.emedny.org/hipaa/5010/transactions/NCPDP_D.0_Companion_Guide.pdf.
22
   Available at https://files.medi-cal.ca.gov/pubsdoco/publications/masters-mtp/part2/pcf30-
1comp_p00.doc.
23
   Available at http://portal.flmmis.com/FLPublic/Portals/0/StaticContent/Public/HANDBOOKS/.
Prescribed_Drug_Services_Handbook_July_2014.pdf.


Page 24 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 25 of 61



App’x P-1, at 4, 6 (July 2013);24 eMedNY, Billing Guidelines – Pharmacy, at 17 (June 28,

2013).25

        46.     Pharmacies certify the accuracy of the data they submit to state Medicaid

programs, such as the “days’ supply” stated on the claims form, both when they enroll as

providers and when they sign up to bill state Medicaid programs electronically. See, e.g.,

Florida Medicaid Management Information Systems, Electronic Data Interchange

Agreement, at 3 (Nov. 2013);26 Illinois Department of Healthcare and Family Services,

Agreement for Participation in the Illinois Medical Assistance Program, at 2 (April 2014);27

MassHealth, Trading Partner Agreement, at 1 (Feb. 2011);28 eMedNY/Medicaid

Management Information System, Certification Statement for Provider Billing Medicaid,

at 1 (Dec. 2010).29

        47.     Further, by enrolling as providers in state Medicaid programs, pharmacies

also agree to follow all applicable program rules and regulations. See, e.g., Drug Medi-Cal

Provider Agreement, supra, at 2; Florida Medicaid Management Information Systems,

Non-Institutional Medicaid Provider Agreement, at 1 (Aug. 2013);30 Agreement for

Participation in the Illinois Medical Assistance Program, supra, at 1; New York State

Medicaid Enrollment Form, supra, at 1.




24
   Available at http://www2.illinois.gov/hfs/SiteCollectionDocuments/p200a.pdf.
25
   Available at https://www.emedny.org/ProviderManuals/Pharmacy/PDFS/Pharmacy_Billing_
Guidelines.pdf.
26
   Available at
https://portal.flmmis.com/FLPublic/Portals/0/StaticContent/Public/Public%20Misc%20Files/electronic%20
data%20interchange%20agreement_20131121.pdf
27
   Available at http://www2.illinois.gov/hfs/SiteCollectionDocuments/hfs1413.pdf.
28
   Available at http://www.mass.gov/eohhs/docs/masshealth/privacy/hipaa-trading-partner.pdf.
29
   Available at https://www.emedny.org/info/providerenrollment/ProviderMaintForms/490501_ETIN_
CERT_Certification_Statement_Cert_Instructions_for_Existing_ETINs.pdf.
30
   Available at https://portal.flmmis.com/FLPublic/Portals/0/StaticContent/Public/Public%20Misc%
20Files/MPA_Non-Inst.pdf.

Page 25 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 26 of 61



                                  THE FRAUDULENT SCHEME

         48.      The scheme in this case involves the dispensing of insulin pen products that

are packaged in 5 pen boxes, such as, but not limited to the Lantus Solostar, Apidra

Solostar, Levemir Flexpen, Novolog Flexpen, and Humalog Kwikpen. The National Drug

Codes (“NDC”) for these products are as follows:

         •        Lantus Solostar: 0088-2219-05
         •        Apidra Solostar: 0088-2502-05
         •        Levemir Flexpen: 0169-6439-10
         •        Novolog Flexpen: 0169-6338-10
         •        Humalog Kwikpen: 0002-8797-59

         49.      Insulin pens are designed to provide diabetic patients with an accurate and

convenient way to administer the precise doses of insulin directed by their physician.31

Each pen comes pre-loaded with a vial containing three milliliters (“mL”) of insulin at a

concentration of 100 units per mL. Thus, each pen contains 300 units of insulin. The pen

can be easily calibrated to deliver the dose appropriate for the patient and each pen can

deliver multiple doses. Doses are administered with disposable needles that are discarded

after each use. Unlike traditional insulin, an insulin pen does not need to be refrigerated

between doses—it can be stored at room temperature for up to 28 days after the first use.

Unused pens can be kept in a refrigerator for up to a year.

         50.      The manufacturers of insulin pens, such as Sanofi-Aventis (the maker of

Lantus and Apidra Solostar), Novo Nordisk (the maker of Levemir and Novolog Flexpen),

and Eli Lilly (the maker of Humalog Kwikpen), sell them to pharmacies either as individual

pens or in boxes of five pens. Each box contains 15 mL of insulin, or 1,500 units. Each pen




31
  Strictly speaking, the products at issue in this case are insulin analogs, which are modified versions of
human insulin designed to act more quickly or more slowly than genuine human insulin.

Page 26 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 27 of 61



in the box is individually sealed and labeled with the drug’s NDC and the pen’s individual

expiration date.

       51.      Insulin pens make up a large and growing portion of the insulin market, and,

consequently, federal healthcare program payments for insulin pens are substantial. For

instance, in 2013, Medicare Part D beneficiaries incurred total costs of more than $2.5

billion for insulin pens. And in 2014, Medicaid paid more than $320 million for Lantus,

Levemir, and Novolog insulin pens. In New York, Medicaid reimbursements for individual

pens range from $72 to $78 per 3 mL pen, or $360 to $390 per 15 mL box. See N.Y State

Dep’t of Health, List of Medicaid Reimbursable Drugs, at 33, 196, 231, 234, 311 (June 17,

2015), https://www.emedny.org/info/fullform.pdf.

       52.      Non-Walgreen pharmacists commonly open insulin pen boxes and dispense

individual insulin pens. Removing the pens from the box does not adversely affect the

stability of the insulin product inside the pen. Inside the boxes, the pens are labelled with

their NDC number and an expiration date that is the same as the expiration date stated on

the box. Pursuant to FDA rules, a manufacturer must state an expiration date on a product’s

packaging that reflects the results of FDA-required stability studies when the product is

marketed for dispensing in that particular packaging. See 21 C.F.R. § 211.166 (requiring

manufacturer to conduct stability testing to determine product expiration dates, and

providing that “evaluation of stability shall be based on the same container closure system

in which the drug product is marketed”); 21 C.F.R. § 201.17 (expiration dates shall appear

on both “immediate container” and “outer package”); 21 C.F.R. § 211.137 (drug products

and drug product labels must state expiration dates based on results of stability testing

conducted subject to the storage conditions stated on the labeling).



Page 27 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 28 of 61



        53.      Federal health care programs pay for insulin pens based on the number of

milliliters of insulin dispensed, not based on the number of boxes dispensed. See, e.g.,

Pennsylvania Dep’t of Human Servs., Drug Fee Schedule (June 17, 2015) (setting a

“Payment Rate Per Unit” of “$22.91842 per Milliliter” for Levemir Flexpen);32 N.Y State

Dep’t of Health, List of Medicaid Reimbursable Drugs, at 33, 196, 231, 234, 311 (June 17,

2015) (stating that the basis of reimbursement for the insulin pen products at issue in this

case is “ML”);33 Texas Medicaid/CHIP Vendor Drug Program, Formulary Drug Search

(June 17, 2015) (stating that Texas Medicaid reimburses for Lantus Solostar based on a

package size of 3 mL);34 Washington State Healthcare Authority, Current NCPDP Billing

Standards, at 2 (June 17, 2015) (stating that “Injectables that are liquid-filled vials,

ampoules, and syringes must be billed as the total number of milliliters (ml) dispensed”).35

        54.      The amount of insulin a practitioner will prescribe for a patient varies

widely depending on factors such as the patient’s weight and activity level, what type of

diabetes the patient has, whether the patient is a child or an adult, and how long the patient

has been on insulin therapy. For an adult with type 1 diabetes, total daily dose levels may

range from as little as 0.2 units per kilogram per day (about 15 units per day for an 160-

pound person) up to 2.5 units per kilogram per day (about 163 units per day for an 160-

pound person). Further, the total daily dose is generally divided between two or more

injections, which may not be equal in size. Because of the wide range of possible doses,




32
   Available at http://www.dhs.state.pa.us/publications/forproviders/schedules/drugfeeschedule/index.htm?
Result=true&NDC=00169643910.
33
   Available at https://www.emedny.org/info/fullform.pdf.
34
   Available at www.txvendordrug.com/formulary/FormularyResults.asp?sort=Descr&NDC=&Descr=
lantus&MKID=&submit=Search.
35
   Available at http://www.hca.wa.gov/medicaid/pharmacy/documents/current_ncpdp_billing_
standards.pdf.

Page 28 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 29 of 61



the practitioner must provide clear instructions for the patient, and the patient’s dose may

be adjusted frequently over the course of the disease.

       55.      When a pharmacist receives a practitioner’s order for insulin, he or she must

determine how much to dispense to comply with the practitioner’s directions. To do so, the

pharmacist must first multiply the patient’s total daily dose by the days’ supply to be

dispensed. The days’ supply to be dispensed will depend on any instructions on this issue

found in the practitioner’s order, any limits on days’ supply in the patient’s health insurance

plan, and, in the case of Walgreen’s and many other retail pharmacies, a policy that

encourages pharmacists to bill Medicare Part D for 90 day supplies of insulin and other

medication taken for chronic conditions. If a patient required 35 units per day, a 30-day

supply, properly determined, would be 1,050 units, or 10.5 mL. For the same patient, a 90-

day supply, properly determined, would be 3,150 units, or 31.5 mL; and a 100-day supply,

properly determined, would be 3,500 units, or 35 mL.

       56.      Next, the pharmacist must determine the number of pens needed to provide

the mL quantity set forth in the preceding paragraph. Each pen contains 300 units of insulin,

or 3 mL. So, to dispense the 10.5 mL required for a 30-day supply for the patient above,

the pharmacist should dispense exactly four pens. A 90-day supply for the same patient

should require exactly eleven pens—that is, two five-pen boxes plus one individual pen.

When dispensing individual pens, pharmacists outside of Walgreen commonly dispense

them in a sealed ziplock bag.

       57.      Pursuant to corporate policy in place until April 1, 2018, Walgreen’s

pharmacies dispensed only unopened five-pen boxes, regardless of whether this results in

the dispensing of more medication than what was prescribed for the days’ supply stated on



Page 29 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 30 of 61



the claim to the Government. Specifically, Walgreen’s company-wide dispensing and

billing software prevented its pharmacists from dispensing or billing for insulin pen

product in quantities of pens that are not multiples of fifteen mL, i.e., the amount contained

in one box. Thus, the Walgreen’s dispensing and billing software required a pharmacist

seeking to dispense and bill for insulin pens to enter, in a field on the pharmacist’s computer

screen, the total number of milliliters of an insulin pen product he or she sought to dispense;

and, if a pharmacist tried to enter any quantity other than a multiple of fifteen mL, the

Walgreen’s software alerted the pharmacist with a pop-up window, which stated: “The

quantity entered is less than the minimum dispensing quantity . . . . Would you like to

change it?” If the pharmacist did not change the quantity, a second pop-up appeared,

stating: “Quantity entered is wrong. Change quantity to multiple of package size.” The

pharmacist could not proceed to dispense and bill for the product unless and until he or she

changed the quantity to a multiple of fifteen mL.

       58.      Because of the high variability in individual patient doses, however, for

many patients a full carton of insulin pens was more than what was needed for a 30-day or

even a 90-day supply, common insurance company limits on the quantity that a pharmacy

may charge to insurance for a single fill of medication.          Walgreen’s policy against

dispensing individual insulin pens meant that pharmacists routinely ended up dispensing

excessive amounts of insulin when they dispensed full boxes of pens, understating the

days’ supply to payers on claims forms seeking payment, and, as a result, overbilling

government and other health plans. Walgreen also employs “automatic refill” and “refill

reminder” practices for customers taking medication for chronic conditions such as

diabetes. These automatic refills and refill reminders are triggered by the expiration of the



Page 30 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 31 of 61



“days’ supply” that Walgreen enters on the claim to insurance for the prior fill because

Walgreen enters this same “days’ supply” into Walgreen’s computer system. Walgreen

automatically refills insulin prescriptions for beneficiaries of Medicare Part D and certain

managed care plans and makes refill reminder calls to all insulin customers. Because

Medicare Part D, Medicaid, and other government health plan beneficiaries pay minimal

co-pays, these customers are particularly inclined to pick up or re-order their insulin when

prompted to do so by Walgreen. These automatic refill and refill reminder practices

consequently have resulted in Walgreen dispensing additional fills of insulin substantially

prior to the time that customers have used up their insulin from the prior fill.

       59.      Thus, in the case of health plans such as Medicaid managed care that will

pay for no more than 30 days of medication at a time, the excessive dispensing and billing

resulted from the fact that a single 15 mL box of insulin pens will often last patients

significantly more than 30 days if taken as directed by their physician. Without the ability

to dispense and bill for less than a box, the pharmacist often had to misrepresent the days’

supply as being a 30-day supply in order to get Medicaid or the other insurance plan with

a 30- day supply limit to pay.

       60.      In the case of Medicare Part D, the excessive dispensing and billing often

resulted from a Walgreen “Go 90” policy that encourages pharmacists dispensing insulin

and other medication for chronic conditions to bill Medicare Part D for 90 days at a time

unless the prescriber has specified a lesser days’ supply. Because a 90-day supply of

insulin, computed according to the doctor’s directions for use, will rarely correspond to an

exact multiple of 15 mL, the Walgreen’s “Go 90” policy, when combined with the

Walgreen’s prohibition on dispensing individual pens, meant that a pharmacy often ended



Page 31 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 32 of 61



up dispensing excessive amounts to Medicare Part D beneficiaries. To be able to bill

Medicare Part D for a supposed 90-day supply in conformity with corporate policy, the

pharmacist was forced to “round up” the prescribed quantity to a multiple of 15 mL and

then misrepresent on the claim form that the amount dispensed is a 90-day supply.

        61.     In yet other cases, excessive dispensing and billing of government health

insurance plans took place because the physician had requested on the prescription that the

patient receive insulin in a quantity that would last a given number of days, yet the

Walgreen pharmacist lacked the liberty to dispense anything but round number multiples

of 15 mL for the specified period.

        62.     For example, if serviced by Walgreen, and assuming that the patient was

covered by a Medicaid plan that paid for no more than 30 days of insulin at a time, the

patient described in Paragraphs 55 and 56 above would have received a full box of five

pens for a 30-day supply, although only four pens were required to fill the prescription. If

covered by a Medicare Part D plan, the Walgreen’s “Go 90” policy combined with the

policy against dispensing individual pens would lead to the same patient receiving three

full boxes, or fifteen pens, for a 90-day supply, totaling three extra pens every 90 days.

And, if the doctor had requested just a 15-day supply for the patient, the patient would

receive a full box of five pens when only two pens were called for. In each case, the

pharmacy would end up understating on the claim form the days’ supply dispensed –

because, if taken according to the physician’s directions, the dispensed medication would

last significantly longer than the 30-day, 90 day or 15 day period set forth on the claim

form.




Page 32 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 33 of 61



       63.      Misrepresenting the days’ supply on the claim form not only violates the

rules of government health programs, it also contravenes the instructions to pharmacies

issued by Walgreen’s own Pharmacy Benefits Manager (sold in 2011), which directed that

the days’ supply on a pharmacy claim form should contain the “number of days the

medication will last the patient when taken according to directions.” See Walgreen Health

Initiatives, Pharmacy Manual, at 16 (rev. Jan. 2011).36 In the same manual, under the

heading “Pharmacy Network Audit and Compliance Program,” Walgreen lists “Days’

Supply” under the sub-heading “Dispensing Limits” and reiterates that “[t]he days’ supply

submitted should correlate to the number of days the medication will last the patient when

taken according to directions . . . .” Id. at 24. The manual also makes clear that all

information on pharmacy claim forms should be “legible, accurate, and complete.” Id. at

14 (emphasis in original).

       64.      Because of the policies and practices described above, Walgreen’s

pharmacies have improperly dispensed, and falsely billed government health programs for

vast quantities of insulin pens that were not needed by patients; in each instance, Walgreen

falsely represented the “days’ supply” dispensed on the claim form, and falsely certified

on the provider agreement or claim form that Walgreen was complying with government

program rules that: i) restrict payment to medication dispensed on a prescription; and/or,

ii) limit the days’ supply that may be dispensed and billed for at one time. In doing so,




36
  Available at https://www.Walgreenhealth.com/pdf/forms/Revised_Pharmacy_Manual_2010_Revised
_04072010.pdf.


Page 33 of 55
     Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 34 of 61



Walgreen submitted false claims to government health programs and made false records or

statements material to false or fraudulent claims. For example37:

         •        Patient 1 received a prescription for 10 units of insulin per day, injected

         with the Levemir Flexpen product, i.e., 900 units of Levemir Flexpen insulin every

         90 days, that Walgreen designated as Walgreen Rx # 63375-12871. On August 16,

         2013, then on November 11, 2013 and then on February 28, 2013, a Walgreen’s

         pharmacy dispensed one box of pens, i.e., 15 mL, or 1,500 units of insulin on each

         occasion, and falsely reported these amounts to the patient’s Medicare Part D plan

         as a “90 day supply.” The patient’s Medicare Part D plan paid $126.10, $139.35,

         and $174.74, respectively, for these dispenses.

         •        Patient 2 received a prescription for Novolog Flexpen insulin pens that

         Walgreen designated as Walgreen Rx # 285651-11961. The patient first filled the

         prescription on October 23, 2013. The practitioner directed the patient to inject a

         total daily dose of 18 to 30 units, i.e., no more than 1,800 units over 60 days. The

         Walgreen’s pharmacy dispensed two boxes of pens, i.e., 30 mL, or 3,000 units of

         insulin, and falsely represented to the patient’s Medicare Part D plan that this was

         a 60 day supply. Thus, the patient received 1,200 excess units (i.e., 4 excess pens)

         on this dispense. The patient then refilled the prescription on December 15, 2013;

         February 2, 2014; and April 5, 2014. Each time the patient received two full boxes

         of pens. The patient’s Medicare Part D plan paid $546.73, $600.87, $565.82, and

         $565.82, respectively, for these dispenses.


37
  To protect the privacy of patients, Relators have not disclosed certain information, such as the identity of
specific patients, their doctors, or their locations, for the example prescriptions set forth herein; the
Walgreen Rx # should provide sufficient, particularized information for Walgreen to be able to identify the
referenced false claims.

Page 34 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 35 of 61



       •        Patient 3 received a prescription for Humalog Kwikpen insulin pens that

       Walgreen designated as Walgreen Rx # 195245-2077. The patient first filled the

       prescription on August 15, 2014. The practitioner directed the patient to inject 10

       units three times a day, for a total daily dose of 30 units, and a total 30 day dose of

       900 units. The Walgreen’s pharmacy dispensed one box of pens, i.e., 15 mL, or

       1,500 units of insulin, and falsely represented to Medicaid that this was a 30 day

       supply. Thus, the patient received 600 excess units (i.e., 2 excess pens) on this

       dispense. The patient then refilled the prescription on September 9, 2014, and

       November 20, 2014. Each time, the patient received three full boxes of pens. The

       patient’s Medicaid plan paid $367.06 for each dispense.

       •        Patient 4 received a prescription for Lantus Solostar insulin pens that

       Walgreen designated as Walgreen Rx # 354171-11961. The patient first filled his

       prescription on December 8, 2014. The practitioner directed the patient to inject 18

       units once a day, or 1,620 units over 90 days. The Walgreen’s pharmacy dispensed

       two boxes of pens, i.e., 30 mL, or 3,000 units of insulin, and falsely represented to

       the patient’s Medicare Part D plan that this was a 90 day supply. Thus, the patient

       received 1,380 excess units (i.e., 4 excess pens) on this dispense. The patient’s

       Medicare Part D plan paid $671.42 for this dispense.

       •        Patient 5 received a prescription for Lantus Solostar insulin pens that

       Walgreen designated as Walgreen Rx # 190553-2077. The patient first filled his

       prescription on July 2, 2014. The practitioner directed the patient to inject 15 units

       once a day, or 450 units every 30 days. The Walgreen’s pharmacy dispensed one

       box of pens, i.e., 15 mL, or 1,500 units of insulin, and falsely represented to


Page 35 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 36 of 61



       Medicare Part D that this was a 30 day supply. Thus, the patient received 1,050

       excess units (i.e., 3 extra pens) on this dispense. The patient then refilled the

       prescription on October 30, 2014, and again received a full box of pens. The

       Walgreen’s pharmacy billed the patient’s Medicare Part D plan $316.03 for each

       of these dispenses.

       •        Patient 6 received a prescription for Novolog Flexpen insulin pens that

       Walgreen designated as Walgreen Rx # 169119-2077. The patient filled the

       prescription on December 5, 2013. The practitioner directed the patient to inject 10

       units three times a day, for a total daily dose of 30 units, or 900 units over 30 days.

       The Walgreen’s pharmacy dispensed one box of pens, i.e., 15 mL or 1,500 units of

       insulin, and falsely represented to Medicaid that this was a 30-day supply. Thus,

       the patient received 600 excess units (i.e., 2 excess pens) on this dispense. The

       patient’s Medicaid plan paid $336.67 for this dispense.

                                       DAMAGES

       65.      Through the foregoing conduct, Walgreen has knowingly submitted false

claims that have caused the federal-state Medicaid program, in each state in which

Walgreen does business, as well as Medicare Part D, FEHBP, TRICARE/CHAMPUS and

the VA, to pay for the excessive amounts of insulin dispensed by Walgreen’s pharmacies.

The United States and the state Plaintiffs have been damaged by the amount paid to

Walgreen for insulin pens that should not have been dispensed, either because Walgreen

failed to abide by the patients’ actual prescriptions, or because Walgreen failed to abide by

the government payers’ “days’ supply” limitations.




Page 36 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 37 of 61



       66.      Through the foregoing conduct, the Defendant has also knowingly avoided

an obligation to repay funds owed the United States and the state Plaintiffs by improperly

failing to disclose and return overpayments. The United States and the state Plaintiffs

overpaid Walgreen for the pens that were dispensed in excess of the number of pens that

should have been dispensed. Walgreen has knowingly retained this difference and failed to

disclose or return it. See 42 U.S.C. § 1320a-7k(d) (imposing an affirmative duty on health

care providers who bill Medicare or Medicaid to disclose any Medicare or Medicaid

overpayments they identify to the government health care program within 60 days of

discovery).

                                       COUNT ONE

                   (Federal False Claims Act, 31 U.S.C. § 3729 et seq.)

       67.      This is a civil action by Plaintiffs Adam Rahimi and S. Christopher

Schulte, acting on behalf of and in the name of the United States, against the Defendant

under the False Claims Act.

       68.      Relators re-allege and incorporate by reference paragraphs 1 through 66 as

though fully set forth herein.

       69.      Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of 31 U.S.C. § 3729(a)(1)(A).

       70.      Defendant Walgreen has knowingly made or used, or caused to be made

or used, false records or statements material to false or fraudulent claims, in violation of

31 U.S.C. § 3729(a)(1)(B).

       71.      Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the United

States, in violation of 31 U.S.C. § 3729(a)(1)(G).
Page 37 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 38 of 61



       72.       Based on the foregoing allegations, the United States has suffered actual

damages, with the exact amount to be determined at trial.

                                       COUNT TWO

               (California False Claims Act, Cal. Gov’t Code § 12650 et seq.)

       73.       Relators re-allege Paragraphs 1 through 66 inclusive.

       74.       Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Cal. Gov’t Code § 12651(a)(1).

       75.       Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Cal.

Gov’t Code § 12651(a)(2).

       76.       Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

California, in violation of Cal. Gov’t Code § 12651(a)(7).

       77.       Based on the foregoing allegations, the state of California has suffered

actual damages, with the exact amount to be determined at trial.

                                     COUNT THREE

             (Colorado False Claims Act, Colo. Rev. Stat. § 25.5-4-303.5 et seq.)

       78.       Relators re-allege Paragraphs 1 through 66 inclusive.

       79.       Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Colo. Rev. Stat. § 25.5-4-305(1)(a).

       80.       Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Colo.

Rev. Stat. § 25.5-4-305(1)(b).



Page 38 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 39 of 61



       81.      Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Colorado, in violation of Colo. Rev. Stat. § 25.5-4-305(1)(f).

       82.      Based on the foregoing allegations, the state of Colorado has suffered actual

damages, with the exact amount to be determined at trial.

                                      COUNT FOUR

             (Connecticut False Claims Act, Conn. Gen. Stat. § 4-274 et seq.)

       83.      Relators re-allege Paragraphs 1 through 66 inclusive.

       84.      Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation Conn. Gen. Stat. § 4-275(a)(1).

       85.      Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Conn.

Gen. Stat. § 4-275(a)(2).

       86.      Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Connecticut, in violation of Conn. Gen. Stat. § 4-275(a)(8).

       87.      Based on the foregoing allegations, the state of Connecticut has suffered

actual damages, with the exact amount to be determined at trial.

                                       COUNT FIVE

         (Delaware False Claims and Reporting Act, 6 Del. Code § 1201 et seq.)

       88.      Relators re-allege Paragraphs 1 through 66 inclusive.

       89.      Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of 6 Del. Code § 1201(a)(1).



Page 39 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 40 of 61



       90.      Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of 6

Del. Code § 1201(a)(2).

       91.      Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Delaware, in violation 6 Del. Code § 1201(a)(7).

       92.      Based on the foregoing allegations, the state of Delaware has suffered actual

damages, with the exact amount to be determined at trial.

                                        COUNT SIX

                   (Florida False Claims Act, Fla. Stat. § 68.081 et seq.)

       93.      Relators re-allege Paragraphs 1 through 66 inclusive.

       94.      Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Fla. Stat. § 68.082(2)(a).

       95.      Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Fla.

Stat. § 68.082(2)(b).

       96.      Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Florida, in violation of Fla. Stat. § 68.082(2)(g).

       97.      Based on the foregoing allegations, the state of Florida has suffered actual

damages, with the exact amount to be determined at trial.

                                      COUNT SEVEN

      (Georgia State False Medicaid Claims Act, Ga. Code Ann. § 49-4-168 et seq.)

       98.      Relators re-allege Paragraphs 1 through 66 inclusive.

Page 40 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 41 of 61



       99.      Defendant Walgreen has knowingly presented or caused to be presented

false or fraudulent claims to the state of California, in violation of Ga. Code Ann. § 49-4-

168.1(a)(1).

       100.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Ga.

Code Ann. § 49-4-168.1(a)(2).

       101.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Georgia, in violation of Ga. Code Ann. § 49-4-168.1(a)(7).

       102.     Based on the foregoing allegations, the state of Georgia has suffered actual

damages, with the exact amount to be determined at trial.

                                     COUNT EIGHT

          (Hawaii False Medicaid Claims Act, Haw. Rev. Stat. § 46-171 et seq.)

       103.     Relators re-allege Paragraphs 1 through 66 inclusive.

       104.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Haw. Rev. Stat. § 46-171(a)(1).

       105.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Haw.

Rev. Stat. § 46-171(a)(2).

       106.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Hawaii, in violation of Haw. Rev. Stat. § 46-171(a)(6).

       107.     Based on the foregoing allegations, the state of Hawaii has suffered actual

damages, with the exact amount to be determined at trial.
Page 41 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 42 of 61



                                       COUNT NINE

           (Illinois False Medicaid Claims Act, 740 Ill. Comp. Stat. 175/1 et seq.)

          108.   Relators re-allege Paragraphs 1 through 66 inclusive.

          109.   Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of 740 Ill. Comp. Stat. 175/3(1)(A).

          110.   Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of 740

Ill. Comp. Stat. 175/3(1)(B).

          111.   Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Illinois, in violation of 740 Ill. Comp. Stat. 175/3(1)(G).

          112.   Based on the foregoing allegations, the state of Illinois has suffered actual

damages, with the exact amount to be determined at trial.

                                        COUNT TEN

                  (Indiana False Claims and Whistleblower Protection Act,
                            Ind. Code Ann. § 5-11-5.5-1 et seq.)

          113.   Relators re-allege Paragraphs 1 through 66 inclusive.

          114.   Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Ind. Code Ann. § 5-11-5.5-2(b)(1) and

(b)(8).

          115.   Defendant Walgreen has made or used, or caused to be made or used, false

records or statements to obtain payment or approval false claims , in violation of Ind. Code

Ann. § 5-11-5.5-2(b)(2) and (b)(8).




Page 42 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 43 of 61



       116.     Defendant Walgreen has made or used, or caused to be made or used, false

records or statements to avoid an obligation to pay or transmit property, in violation of Ind.

Code Ann. § 5-11-5.5-2(b)(6) and (b)(8).

       117.     Based on the foregoing allegations, the state of Indiana has suffered actual

damages, with the exact amount to be determined at trial.

                                    COUNT ELEVEN

                    (Iowa False Claims Act, Iowa Code § 685.1 et seq.)

       118.     Relators re-allege Paragraphs 1 through 66 inclusive.

       119.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Iowa Code § 685.2(1)(a).

       120.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Iowa

Code § 685.2(1)(b).

       121.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Iowa, in violation of Iowa Code § 685.2(1)(g).

       122.     Based on the foregoing allegations, the state of Iowa has suffered actual

damages, with the exact amount to be determined at trial.

                                      COUNT TWELVE

                  (Louisiana Medical Assistance Programs Integrity Law,
                          La. Rev. Stat. Ann. § 46:437.1 et seq.)

       123.     Relators re-allege Paragraphs 1 through 66 inclusive.

       124.     Defendant Walgreen has knowingly presented or caused to be presented

false or fraudulent claims, in violation of La. Rev. Stat. Ann. § 46:438.3(A).


Page 43 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 44 of 61



       125.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of La.

Rev. Stat. Ann. § 46:438.3(B).

       126.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Louisiana, in violation of La. Rev. Stat. Ann. § 46:438.3(C).

       127.     Based on the foregoing allegations, the state of Louisiana has suffered

actual damages, with the exact amount to be determined at trial.

                                   COUNT THIRTEEN

    (Maryland False Health Claims Act, Md. Code Ann., Health-Gen. § 2-601 et seq.)

       128.     Relators re-allege Paragraphs 1 through 66 inclusive.

       129.     Defendant Walgreen Defendant has knowingly presented or caused to be

presented false claims for payment or approval, in violation of Md. Code Ann., Health-

Gen. § 2-602(a)(1).

       130.     Defendant Walgreen knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Md.

Code Ann., Health-Gen. § 2-602(a)(2).

       131.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Maryland, in violation of Md. Code Ann., Health-Gen. § 2-602(a)(8).

       132.     Based on the foregoing allegations, the state of Maryland has suffered actual

damages, with the exact amount to be determined at trial.




Page 44 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 45 of 61



                                   COUNT FOURTEEN

         (Massachusetts False Claims Act, Mass. Gen. Laws ch. 12, § 5A et seq.)

       133.     Relators re-allege Paragraphs 1 through 66 inclusive.

       134.     Defendant Walgreen Defendant has knowingly presented or caused to be

presented false claims for payment or approval, in violation of Mass. Gen. Laws ch. 12,

§ 5B(a)(1).

       135.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Mass.

Gen. Laws ch. 12, § 5B(a)(2).

       136.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the

commonwealth of Massachusetts, in violation of Mass. Gen. Laws ch. 12, § 5B(a)(9).

       137.     Based on the foregoing allegations, the commonwealth of Massachusetts

has suffered actual damages, with the exact amount to be determined at trial.

                                    COUNT FIFTEEN

      (Michigan Medicaid False Claims Act, Mich. Comp. Laws § 400.601 et seq.)

       138.     Relators re-allege Paragraphs 1 through 66 inclusive.

       139.     Defendant Walgreen has knowingly made, or caused to be made, false

representations of material fact for use in determining rights to benefits or payments, in

violation of Mich. Comp. Laws § 400.603(2).

       140.     Defendant Walgreen, with knowledge of the occurrence of an event

affecting its initial or continued right to any benefit or payment, has knowingly concealed

or failed to disclose that event with an intent fraudulently to secure the benefit or payment

in a greater amount or quantity than is due, in violation of Mich. Comp. Laws § 400.603(3).

Page 45 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 46 of 61



       141.     Based on the foregoing allegations, the state of Michigan has suffered actual

damages, with the exact amount to be determined at trial.

                                    COUNT SIXTEEN

                 (Minnesota False Claims Act, Minn. Stat. § 15C.01 et seq.)

       142.     Relators re-allege Paragraphs 1 through 66 inclusive.

       143.     Defendant has knowingly presented or caused to be presented false claims

for payment or approval, in violation of Minn. Stat. § 15C.02(a)(1).

       144.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Minn.

Stat. § 15C.02(a)(2).

       145.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Minnesota, in violation of Minn. Stat. § 15C.02(a)(7).

       146.     Based on the foregoing allegations, the state of Minnesota has suffered

actual damages, with the exact amount to be determined at trial.

                                  COUNT SEVENTEEN

              (Montana False Claims Act, Mont. Code Ann. § 17-8-401 et seq.)

       147.     Relators re-allege Paragraphs 1 through 66 inclusive.

       148.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Mont. Code Ann. § 17-8-403(1)(a).

       149.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Mont.

Code Ann. § 17-8-403(1)(b).



Page 46 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 47 of 61



       150.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Montana, in violation of Mont. Code Ann. § 17-8-403(1)(g).

       151.     Based on the foregoing allegations, the state of Montana has suffered actual

damages, with the exact amount to be determined at trial.

                                  COUNT EIGHTEEN

                (Nevada False Claims Act, Nev. Rev. Stat. § 357.010 et seq.)

       152.     Relators re-allege Paragraphs 1 through 66 inclusive.

       153.     Defendant has knowingly presented or caused to be presented false claims

for payment or approval, in violation of Nev. Rev. Stat. § 357.040(1)(a).

       154.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Nev.

Rev. Stat. § 357.040(1)(b).

       155.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Nevada, in violation of Nev. Rev. Stat. § 357.040(1)(g).

       156.     Based on the foregoing allegations, the state of Nevada has suffered actual

damages, with the exact amount to be determined at trial.

                                   COUNT NINETEEN

            (New Jersey False Claims Act, N.J. Stat. Ann. § 2A:32C-1 et seq.)

       157.     Relators re-allege Paragraphs 1 through 66 inclusive.

       158.     Defendant Walgreen knowingly presented or caused to be presented false

claims for payment or approval, in violation of N.J. Stat. Ann. § 2A:32C-3(a).



Page 47 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 48 of 61



       159.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to get false or fraudulent claims paid or approved by the

state of New Jersey, in violation of N.J. Stat. Ann. § 2A:32C-3(b).

       160.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to conceal, avoid, or decrease an obligation to pay or

transmit money or property the state of New Jersey, in violation of N.J. Stat. Ann.

§ 2A:32C-3(g).

       161.     Based on the foregoing allegations, the state of New Jersey has suffered

actual damages, with the exact amount to be determined at trial.

                                   COUNT TWENTY

        (New Mexico Medicaid False Claims Act, N.M. Stat. Ann. § 27-14-1 et seq.)

       162.     Relators re-allege Paragraphs 1 through 66 inclusive.

       163.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment, in violation of N.M. Stat. Ann. § 27-14-4(A).

       164.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to obtain a false or fraudulent claim under the medicaid

program paid for or approved by the state of New Mexico, in violation of N.M. Stat. Ann.

§ 27-14-4(C).

       165.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to conceal, avoid or decrease an obligation to pay or

transmit money or property to the state of New Mexico, in violation of N.M. Stat. Ann.

§ 27-14-4(E).

       166.     Based on the foregoing allegations, the state of New Mexico has suffered

actual damages, with the exact amount to be determined at trial.
Page 48 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 49 of 61



                                COUNT TWENTY-ONE

              (New York False Claims Act, N.Y. State Fin. Law § 187 et seq.)

       167.     Relators re-allege Paragraphs 1 through 66 inclusive.

       168.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of N.Y. State Fin. Law § 189(1)(a).

       169.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of N.Y.

State Fin. Law § 189(1)(b).

       170.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of New

York, in violation of N.Y. State Fin. Law § 189(1)(h).

       171.     Based on the foregoing allegations, the state of New York has suffered

actual damages, with the exact amount to be determined at trial.

                                COUNT TWENTY-TWO

              (North Carolina False Claims Act, N.C. Gen. Stat. § 1-605 et seq.)

       172.     Relators re-allege Paragraphs 1 through 66 inclusive.

       173.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of N.C. Gen. Stat. § 1-607(a)(1).

       174.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of N.C.

Gen. Stat. § 1-607(a)(2).

       175.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

North Carolina, in violation of N.C. Gen. Stat. § 1-607(a)(7).

Page 49 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 50 of 61



       176.     Based on the foregoing allegations, the state of North Carolina has suffered

actual damages, with the exact amount to be determined at trial.

                               COUNT TWENTY-THREE

          (Oklahoma False Claims Act, Okla. Stat. Ann. tit. 63, § 5053 et seq.)

       177.     Relators re-allege Paragraphs 1 through 66 inclusive.

       178.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Okla. Stat. Ann. tit. 63,

§ 5053.1(B)(1).

       179.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to get false or fraudulent claims paid or, in violation of

Okla. Stat. Ann. tit. 63, § 5053.1(B)(2).

       180.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements to conceal, avoid, or decrease an obligation to pay or

transmit money or property to the state of Oklahoma, in violation of Okla. Stat. Ann. tit.

63, § 5053.1(B)(7).

       181.     Based on the foregoing allegations, the state of Oklahoma has suffered

actual damages, with the exact amount to be determined at trial.

                               COUNT TWENTY-FOUR

         (Rhode Island State False Claims Act, R.I. Gen. Laws § 9-1.1-1 et seq.)

       182.     Relators re-allege Paragraphs 1 through 66 inclusive.

       183.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of R.I. Gen. Laws § 9-1.1-3(a)(1).




Page 50 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 51 of 61



       184.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of R.I.

Gen. Laws § 9-1.1-3(a)(2).

       185.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Rhode Island, in violation of R.I. Gen. Laws § 9-1.1-3(a)(7).

       186.     Based on the foregoing allegations, the state of Rhode Island has suffered

actual damages, with the exact amount to be determined at trial.

                                COUNT TWENTY-FIVE

      (Tennessee Medicaid False Claims Act, Tenn. Code Ann. § 71-5-181 et seq.)

       187.     Relators re-allege Paragraphs 1 through 66 inclusive.

       188.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Tenn. Code Ann. § 71-5-182(a)(1)(A).

       189.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Tenn.

Code Ann. § 71-5-182(a)(1)(B).

       190.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Tennessee, in violation of Tenn. Code Ann. § 71-5-182(a)(1)(D).

       191.     Based on the foregoing allegations, the state of Tennessee has suffered

actual damages, with the exact amount to be determined at trial.

                                 COUNT TWENTY-SIX

     (Texas Medicaid Fraud Prevention Act, Tex. Hum. Res. Code § 36.001 et seq.)

       192.     Relators re-allege Paragraphs 1 through 66 inclusive.

Page 51 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 52 of 61



       193.     Defendant Walgreen has knowingly made or caused to be made false

statements of material fact to permit a person to receive a benefit or payment that is not

authorized or that is greater than the benefit or payment that is authorized, in violation of

Tex. Hum. Res. Code § 36.002(1).

       194.     Defendant Walgreen has knowingly concealed or failed to disclose

information permitting a person to receive a benefit or payment that is not authorized or

that is greater than the benefit or payment that is authorized, in violation of Tex. Hum. Res.

Code § 36.002(2).

       195.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Texas, in violation of Tex. Hum. Res. Code § 36.002(12).

       196.     Based on the foregoing allegations, the state of Texas has suffered actual

damages, with the exact amount to be determined at trial.

                               COUNT TWENTY-SEVEN

         (Virginia Fraud Against Taxpayer Act, Va. Code Ann. § 8.01-216.1 et seq.)

       197.     Relators re-allege Paragraphs 1 through 66 inclusive.

       198.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Va. Code Ann. § 8.01-216.3(A)(1).

       199.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of Va.

Code Ann. § 8.01-216.3(A)(2).

       200.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the

commonwealth of Virginia, in violation of Va. Code Ann. § 8.01-216.3(A)(7).
Page 52 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 53 of 61



       201.     Based on the foregoing allegations, the commonwealth of Virginia has

suffered actual damages, with the exact amount to be determined at trial.

                               COUNT TWENTY-EIGHT

 (Washington Medicaid Fraud False Claims Act, Wash. Rev. Code § 74.66.010 et seq.)

       202.     Relators re-allege Paragraphs 1 through 66 inclusive.

       203.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of Wash. Rev. Code § 74.66.020(1)(a).

       204.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of

Wash. Rev. Code § 74.66.020(1)(b).

       205.     Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the state of

Washington, in violation of Wash. Rev. Code § 74.66.020(1)(g).

       206.     Based on the foregoing allegations, the state of Washington has suffered

actual damages, with the exact amount to be determined at trial.

                                COUNT TWENTY-NINE

          (District of Columbia False Claims Act, D.C. Code § 2-381.01 et seq.)

       207.     Relators re-allege Paragraphs 1 through 66 inclusive.

       208.     Defendant Walgreen has knowingly presented or caused to be presented

false claims for payment or approval, in violation of D.C. Code § 2-381.02(a)(1).

       209.     Defendant Walgreen has knowingly made or used, or caused to be made or

used, false records or statements material to false or fraudulent claims, in violation of D.C.

Code § 2-381.02(a)(2).



Page 53 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 54 of 61



        210.    Defendant Walgreen has knowingly concealed or knowingly and

improperly avoided or decreased an obligation to pay or transmit money to the District of

Columbia, in violation of D.C. Code § 2-381.02(a)(6).

        211.    Based on the foregoing allegations, the District of Columbia has suffered

actual damages, with the exact amount to be determined at trial.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Adam Rahimi and S. Christopher Schulte pray for the

following relief:

        1.      On Counts One through Twenty-Nine, judgment for the United States or the

State, as applicable, against the Defendant in an amount equal to three times the damages

the federal or state plaintiff government, respectively, has sustained because of the

Defendant’s actions, plus a civil penalty of $11,000 for each violation;

        2.      On Counts One through Twenty-Nine, an award to the Relators for the

maximum allowed under the federal or state law under which suit is brought by the Relators

on behalf of the federal or state plaintiff, respectively;

        3.      Against the Defendant, attorney’s fees, expenses, and costs of suit; and

        4.      Such other and further relief as the Court deems just and proper.



                              DEMAND FOR JURY TRIAL

        Relators hereby demand that this matter be tried before a jury.




Page 54 of 55
    Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 55 of 61



                             Respectfully submitted,




                             ______________________________________
                             Shelley R. Slade (admitted pro hac vice)
                             Robert L. Vogel (SDNY Bar No. RV1527)
                             VOGEL, SLADE & GOLDSTEIN, LLP
                             1300 Connecticut Ave., NW, Ste. 701
                             Washington, D.C. 20036
                             Tel.: 202-537-5903
                             sslade@vsg-law.com
                             rvogel@vsg-law.com

                             Of Counsel:

                             Janet L. Goldstein
                             VOGEL, SLADE & GOLDSTEIN, LLP
                             1300 Connecticut Ave., NW, Ste. 701
                             Washington, D.C. 20036
                             Tel.: 202-537-5900
                             jgoldstein@vsg-law.com

                             Attorneys for Adam Rahimi and S. Christopher
                             Schulte

Dated: November 16, 2018




Page 55 of 55
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 56 of 61




                                 CERTIFICATE OF SERVICE
        On this 16th day of November, 2018, I caused copies of the foregoing First Amended
 Complaint to be served on plaintiffs the United States, California, Colorado, Connecticut,
 Delaware, District of Columbia, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,
 Maryland, Massachusetts, Michigan, Minnesota, Montana, New Jersey, Nevada, New Mexico,
 New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Virginia,
 and Washington, by sending these items by regular mail (postage prepaid) to each of the
 persons listed below and addressed as follows:

Li Yu
Assistant U.S. Attorney
Office of United States Attorney
  for the Southern District of New York
86 Chambers Street
New York City, NY 10007
Jessica Hu
Assistant U.S. Attorney
Office of United States Attorney
  for the Southern District of New York
86 Chambers Street
New York City, NY 10007

Jennifer S. Gregory
Deputy Attorney General
California Dept. Justice, Crim. Law Div.
Bureau of Medi-Cal Fraud and Elder Abuse
2329 Gateway Oaks Drive, Suite 200
Sacramento, CA 95833

Hon. Cynthia Coffman
Attorney General for the State of Colorado
Ralph L. Carr Colorado Judicial Center
1300 Broadway, 10th Floor
Denver, CO 80203

Robert B. Teitelman
Assistant Attorney General
Office of Attorney General
  for the State of Connecticut
55 Elm Street
Hartford, CT 06106-1774




                                             1 of 6
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 57 of 61



Hon. Matt Denn
Attorney General for the State of Delaware
Delaware Department of Justice
Carvel State Building
820 N. French St.
Wilmington, DE 19801

Hon. Karl A. Racine
Attorney General for the District of Columbia
Office of Attorney General
441 4th Street, NW
Washington, DC 20001

Hon. Pam Bondi
Attorney General
Office of Attorney General
  for the State of Florida
Capitol PL-01
Tallahassee, FL 32399-1050

Hon. Christopher M. Carr
Attorney General for the State of Georgia
Office of Attorney General
40 Capitol Square, SW
Atlanta, GA 30334

Hon. Douglas Chin
Attorney General for the State of Hawaii
Office of Attorney General
425 Queen Street
Honolulu, HI 96813

Hon. Lisa Madigan
Attorney General for the State of Illinois
Chicago Main Office
  of Attorney General
100 West Randolph Street
Chicago, IL 60601

Hon. Tom Miller
Attorney General for the State of Iowa
Office of the Attorney General
Hoover State Office Building
1305 E. Walnut Street
Des Moines, IA 50319




                                                2 of 6
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 58 of 61



Steven Hunt, Esq.
Supervising Deputy Attorney General
Medicaid Fraud Control Unit
Office of Attorney General
  for the State of Indiana
302 W. Washington St., 5th Floor
Indianapolis, IN 46204

Hon. Jeff Landry
Attorney General for the State of Louisiana
Office of the Attorney General
1885 North 3rd Street
Baton Rouge, LA 70804

Hon. Brian E. Frosh
Attorney General for the State of Maryland
Office of Attorney General
200 St. Paul Place
Baltimore, MD 21202

Lisa Bailey, Esq.
Assistant Attorney General
Office of the Attorney General
  for the State of Massachusetts
1350 Main Street, 4th Floor
Springfield, MA 01103

Hon. Bill Schuette
Attorney General for the State of Michigan
Office of Attorney General
G. Mennen Williams Building, 7th Floor
525 W. Ottawa P.O. Box 30212
Lansing, MI 48909

Hon. Lori Swanson
Attorney General for the State of Minnesota
Office of Attorney General
1400 Bremer Tower
445 Minnesota Street
St. Paul, MN 55101




                                              3 of 6
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 59 of 61



Hon. Tim Fox
Attorney General for the State of Montana
Office of the Attorney General
215 N. Sanders, Third Floor
PO Box 201401
Helena, MT 59620-1401

Nina D. Bonner
Deputy Attorney General
Medicaid Fraud Control Unit-FCA Unit
Office of Attorney General
  for the State of New Jersey
25 Market Street, P.O. Box 095
Trenton, New Jersey 08625-0085

Hon. Adam P. Laxalt
Attorney General for the State of Nevada
Office of Attorney General
100 N. Carson Street
Carson City, NV 89701

Hon. Hector Balderas
Attorney General for the State of New Mexico
Office of the Attorney General
Litigation Division
408 Galisteo Street
Santa Fe, NM 87504

Alee N. Scott
Special Assistant Attorney General
Medicaid Fraud Control Unit
Office of the Attorney General
  for the State of New York
120 Broadway, 13th Floor
New York, NY 10271

Hon. Josh Stein
Attorney General for the State of North Carolina
Office of Attorney General
9001 Mail Service Center
Raleigh, NC 27699-9001




                                             4 of 6
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 60 of 61



Hon. Mike Hunter
Attorney General for the State of Oklahoma
Office of Attorney General
313 NE 21st Street
Oklahoma City, OK 73105

Hon. Peter F. Kilmartin
Attorney General for the State of Rhode Island
Office of the Attorney General
150 South Main Street
Providence, RI 02903

Philip Bangle
Assistant Attorney General
Office of Attorney General
  for the State of Tennessee
P.O. Box 20207
Nashville, TN 37202

Leslie Ann Bridges
Deputy Attorney General
Medicaid Fraud and Integrity Division
Office of Attorney General
  for the State of Tennessee
P.O. Box 20207
Nashville, TN 37202

Greg T. Kinskey
Assistant Attorney General
Office of Attorney General
  for the State of Texas
Civil Medicaid Fraud Division
P.O. Box 12548
Austin, TX 78711-2548

Hon. Mark R. Herring
Attorney General for the State of Virginia
Office of Attorney General
900 East Main Street
Richmond, VA 23219

Sarah Parkman
Assistant Attorney General
Medicaid Fraud Control Unit
Office of the Attorney General
  for the State of Washington


                                             5 of 6
        Case 1:15-cv-05686-PAC Document 20 Filed 01/22/19 Page 61 of 61



P.O. Box 40144
Olympia, WA 98504

Carrie L. Bashaw
Senior Counsel
Medicaid Fraud Control Unit
Office of the Attorney General
  for the State of Washington
P.O. Box 40144
Olympia, WA 98504

Hon. Thomas J. Donovan Jr.
Attorney General for the State
  of Vermont
Office of the Attorney General
109 State St.
Montpelier, VT 05609-1001




-
                                               _________________________
                                                Shelley R. Slade




                                     6 of 6
